Citation Nr: 1004073	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to 
September 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for schizophrenia.

The Veteran appointed new counsel in August 2009.  The change 
in representation is reflected on the title page of this 
decision.  

The Board notes that in correspondence received in 2008 and 
2009, the Veteran indicates that he is entitled to pension 
benefits.  The matter was previously referred back to the RO, 
but there is no evidence that the RO addressed the matter.  
Therefore, the matter is referred back to the RO for any 
action deemed appropriate.

This case was initially before the Board in July 2008, and 
the Board issued a denial of the benefit sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court).  The Joint Motion asked 
the Court to vacate and remand the Board's decision.  The 
Court granted the motion in August 2009 and the case has been 
returned to the Board.  

The Board also notes that it appears as though the Veteran 
has requested a "hearing (meeting) with an Army, Military, 
Service Office."  See handwritten correspondence.  Although 
the Veteran's request is not clear, the Board points out that 
the Veteran was afforded a Board hearing at the RO before the 
undersigned in May 2008.  He also had a hearing at the RO 
before a decision review office in August 2007.  In 
accordance with 38 C.F.R. § 20.700 (2009), the Veteran has 
been afforded the right to RO and Board hearings with regard 
to the matter on appeal.  No additional action in this regard 
is warranted.  




FINDING OF FACT

The Veteran's schizophrenia did not begin in service, 
manifest to a compensable degree within a year of service, 
nor is there competent evidence of a nexus between 
schizophrenia and the Veteran's active military service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1132, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a Veteran who served for ninety days or more develops a 
psychosis to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for schizophrenia as he began feeling anxious and hearing 
voices while in service.  It is noted that the Veteran has a 
current diagnosis of schizophrenia.  It is also noted that 
the Veteran asserted that he first saw a doctor for his 
schizophrenia in 1984, prior to service.  VA tried to obtain 
these records from South Suburban Hospital, however, the 
records dating back to 1984 were not available.  Because 
there are no records on file to support the Veteran's 
contention of a condition prior to service and more 
importantly, since entrance examination was checked as 
normal, the presumption of soundness has attached.  The 
Veteran's psychiatric condition was normal upon his entrance 
into service.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  
Thus, the claim will be adjudicated based on the in-service 
incurrence theory of entitlement.

A review of the Veteran's service treatment records show that 
at no point in the Veteran's service was he treated or 
diagnosed with a psychiatric disorder.  A treatment record 
from November 1986 shows that the Veteran did not have 
depression or excessive worrying.  He did not have any 
periods of unconsciousness or memory loss and was found to be 
normal.  Upon separation from service, the Veteran signed a 
medical examination and separation-statement of option form 
and elected not to have a separation examination.  Therefore, 
there is no evidence of any psychiatric disorder in service.  

The Veteran's service records show that he went absent 
without official leave (AWOL) from May 1987 to July 1987.  In 
the Veteran's accounts of this period of time, he does not 
paint a clear picture of why he left and then returned to 
service.  He stated that his father was sick during this 
period of time which caused him to leave but also stated that 
he enjoyed his position as a cook and did not recall leaving 
or wanting to leave the service.  

The Veteran stated that he separated from service because of 
his schizophrenia, but the records indicate that he left 
voluntarily because of his AWOL status.  In a letter entitled 
request for discharge for the good of the service, Captain 
E.D. states that the Veteran's discharge was recommended and 
"there did not appear to be any reasonable ground to believe 
that the individual is, or was, at the time of his 
misconduct, mentally defective, deranged or abnormal."  

The post service evidence does not substantiate the Veteran's 
assertions that his schizophrenia began in service.  The 
evidence also fails to show that his schizophrenia became 
manifest to a degree of 10 percent within a year of discharge 
from service.  A review of the Veteran's medical records and 
Social Security Administration (SSA) reports shows that he 
has been treated for schizophrenia since 1990.  In a medical 
record from January 2002, the Veteran reported hearing voices 
for the past 20 years.  However, the Veteran did not mention 
his service in connection with his schizophrenia, nor are 
there medical records to show that the Veteran had sought 
treatment prior to 1990.  As the service treatment records 
are negative for treatment, the medical reports show that his 
disability manifested several years after service, and there 
are no medical records or opinions linking the Veteran's 
schizophrenia with his service, the claim must be denied.

The Board has noted the assertion of continuity of 
symptomatology.  However, the Board finds the post-service 
assertion to be not credible.  At enlistment, the Veteran 
indicated that he was in good health and did not experience 
excessive worry or nervous trouble of any sort.  Furthermore, 
he presented with physical maladies in service, but did not 
complain of hearing voices or of anxiety.  At separation, the 
Veteran did not indicate that anything was wrong and elected 
not to have a physical examination.  The denial of pertinent 
pathology and the normal findings in service are far more 
probative than the Veteran's recent statements in support of 
the claim.  His reports of in-service symptoms when compared 
with post-service reports also establish that he is an 
inconsistent historian.

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).  

III.  Duty to Notify and Duty to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in February 2004, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection.  
A March 2006 letter provided the Veteran with Dingess notice.  

While the Dingess letter was sent after the October 2004 
decision, the Board determines that the Veteran is not 
prejudiced because a preponderance of the evidence is against 
the claim and any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
The Veteran has not been prejudiced in this regard.

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Service 
treatment records, SSA records and private treatment records 
have been obtained.  The Board notes that the record 
establishes that the Veteran has schizophrenia; thus, any 
additional development showing continued treatment in this 
regard is not needed.  There is no evidence of record showing 
that the Veteran's schizophrenia is in anyway related to 
service, nor has the Veteran indicated that any such records 
exist.  Thus, any additional development in this regard would 
be futile.  Soyini v. Lewinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran)

The Board acknowledges that the Veteran was not examined for 
addressing his service connection claim for schizophrenia; 
however, given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that schizophrenia may be associated with service.  
The Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the Veteran's 
disability.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claim hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of in-service complaints or findings of 
psychological manifestations, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matter 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed disability 
and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such 
is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for schizophrenia is 
denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


